Name: Decision of the EEA Joint Committee No 174/1999 of 26 November 1999 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: foodstuff;  beverages and sugar;  marketing;  plant product
 Date Published: 2001-03-01

 Avis juridique important|21999D0174Decision of the EEA Joint Committee No 174/1999 of 26 November 1999 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine Official Journal L 061 , 01/03/2001 P. 0035 - 0035Decision of the EEA Joint CommitteeNo 174/1999of 26 November 1999amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wineTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Protocol 47 to the Agreement was amended by Decision No 73/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Regulation (EC) No 2770/98 of 21 December 1998 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 26 (Commission Regulation (EEC) No 3201/90) in Appendix 1 to Protocol 47 to the Agreement:"- 398 R 2770: Commission Regulation (EC) No 2770/98 of 21 December 1998 (OJ L 346, 22.12.1998, p. 25)."Article 2The texts of Regulation (EC) No 2770/98 in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 63.(2) OJ L 346, 22.12.1998, p. 25.